 

Exhibit 10.1

 

ACCOUNT TRANSFER AGREEMENT

This Account Transfer Agreement (this “Agreement”) is dated this 1st day of
March, 2007, and is between Wells Fargo Bank, National Association through its
Wells Fargo Business Credit operating division (“WFBC”) and Accountabilities,
Inc. (“Seller”), a Delaware Corporation. This Agreement shall become effective
as of the day it is accepted by WFBC as indicated at the end hereof by the date
and signature on behalf of WFBC.

Whereas, WFBC is in the business of purchasing accounts receivable (“accounts”);
and

Whereas, Seller desires, from time to time during the term of this Agreement, to
sell accounts to WFBC; and

Whereas, the parties hereto desire to enter into this Agreement to govern the
purchase and sale of accounts;

NOW THEREFORE, in consideration of the premises, the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.           Offer of Accounts. At its election from time to time during the
term of this Agreement, Seller agrees to offer for sale to WFBC certain of its
accounts arising out of sales of goods, or services rendered, by Seller, and to
sell to WFBC no less than $3,000,000 nor more than $8,000,000 a month, of such
accounts on the terms set forth in this Agreement such of the offered accounts
as WFBC may accept for purchase. WFBC shall have the absolute right in its sole
discretion to reject any or all offered accounts, whether or not WFBC has
previously purchased accounts of any particular account debtor hereunder. The
parties agree that without the prior consent of WFBC, the maximum face amount of
accounts that WFBC may purchase hereunder at any time, together with the then
outstanding face amount of outstanding accounts previously purchased by WFBC
from Seller hereunder, will not exceed Eight Million Dollars and no cents
($8,000,000.00) (the “Maximum Credit Facility”). WFBC’s consent to purchase
accounts in excess of such amount may be evidenced by WFBC’s acceptance for
purchase of such offered accounts.

Overadvance.  WFBC will also provide Seller with a permitted overadvance in an
amount not to exceed Five Hundred Thousand Dollars and no/Cents ($500,000.00)
during the term of this Agreement.  The overadvance will not remain outstanding
and unpaid for more than one year, and will only be made available upon the
successful completion of the proposed Restaff Services, Inc. d/b/a Staffing.com
acquisition and the subsequent addition of at least $1,000,000 in accounts
receivable, the overadvance will be made under the same terms and conditions
outlined in this Agreement.

2.           Purchase and Sale of Accounts. Each account purchased by WFBC
hereunder shall be purchased with recourse by WFBC against Seller as to the
financial ability of the applicable account debtor to pay such account, and all
losses incurred by WFBC from the financial inability of such account debtor to
pay such account shall be borne solely by Seller; and WFBC and Seller agree that
any account which WFBC purchases that has not been paid within 90 days of
invoice date will result in WFBC having the option to determine that the
applicable account debtor is financially unable to pay such account, and require
the Seller to immediately pay the sums due and owing under such account to
WFBC.  Nothing in this Agreement shall be construed to relieve Seller from
liability for any breach by Seller of any representation, warranty, or agreement
of Seller contained herein. Notwithstanding any provision of this Agreement to
the contrary, it is contemplated by and the intention of the parties hereto that
certain accounts of Seller may be considered and purchased as one account
(herein a “schedule”) and the term “account” and “accounts” as used herein may
also refer to a “schedule” or “schedules,” as the case may be.

In connection with each offer by Seller of accounts to WFBC, Seller agrees to
deliver to WFBC a written assignment of such accounts, together with a copy of
all invoices relating to such accounts, and evidence of delivery of the related
goods or performance of the related services (and, if requested, the original
purchase orders from the applicable customers), all in a form satisfactory to
WFBC.  In order for an account to be eligible for purchase by WFBC, the related
invoice must set forth, as the sole address for payment, the following post
office box:  P.O. Box 202056, Dallas, Texas 75320 (or, upon notice from WFBC,
another post office box of WFBC (or a third party designated by WFBC)) and, in
the case of payments to be effected by wire transfer or other electronic means,
the related invoice must set forth as the sole bank account for such payments, a
bank account of WFBC (or a third party designated by WFBC). WFBC’s acceptance
for purchase of offered accounts shall be evidenced by WFBC’s tendered of the
Initial Payment to Seller or otherwise delivering to Seller a schedule of
accounts accepted for purchase by WFBC.  Seller’s assignment of offered accounts
shall not be effective as to any accounts not accepted for purchase by WFBC.

 

Seller hereby sells, transfers, assigns and otherwise conveys to WFBC (as a sale
by Seller and a purchase by WFBC, and not as a security interest) all right,
title and interest of Seller in and to all accounts accepted by WFBC of purchase
hereunder,



1

 

--------------------------------------------------------------------------------

 

 

together with all related rights (but not obligations) of Seller with respect
thereto, including all contract rights, guarantees, letters of credit, liens in
favor of Seller, insurance and other agreements and arrangements of whatever
character from time to time supporting or securing payment of such accounts and
all right, title and interest of Seller in any related goods, including Seller’s
rights and remedies under Article 2, Part 7 of the applicable Uniform Commercial
Code (“UCC”).  The foregoing sale, transfer, assignment and conveyance does not
constitute and is not intended to result in an assumption by WFBC of any
obligation of Seller or any other person in connection with the accounts or
related rights or under any agreement or instrument relating thereto. Seller
agrees to execute and deliver such bills of sale, assignments, letters of
credit, notices of assignment, financing statements (including continuation
statements) under the applicable UCC and other documents, and make such
entries and markings in its books and records, and to take all such other
actions (including the negotiation, assignment or transfer of negotiable
documents, letters of credit or other instruments) as WFBC may request to
further evidence or protect the sales and assignments of accounts and related
rights to WFBC hereunder, as well as WFBC’s interest in any returned goods
referred to in Section 8 hereof.

3.           Terms of Accounts. Except as otherwise may be agreed to in writing
by WFBC from time to time, the terms of sale offered to Seller to its account
debtors with respect to all accounts offered to WFBC for purchase hereunder
shall be NET 30 DAYS. After an account has been purchased by WFBC, Seller shall
not have the right to vary the terms of sale set forth in the invoice relating
to such account, or any other aspect of the account, except in Seller’s capacity
as agent for WFBC for purposes of collection of the accounts purchased by WFBC
as set forth in Section 8 hereof, and then only with the prior written consent
of WFBC.

4.           Purchase Price.  The purchase price for each account purchased
hereunder shall consist of and be paid the Initial Payment and the Reserve. The
Initial Payment shall be payable by WFBC to Seller on the business day that WFBC
accepts for purchase the related account, and the Reserve shall be payable by
WFBC to Seller within three (3) business days after WFBC receives, in collected
funds, the Net amount of the related account (subject to WFBC’s right to
withhold payment of Reserves hereunder, and subject to WFBC’s right to withhold,
offset and charge, each as described below).

“Initial Payment” means Ninety percent (90%) of the Net Amount of an account.
“Net Amount” of an account means the gross face amount payable pursuant to the
related invoice, less taxes and all permitted discounts, deductions and
allowances, calculated on the basis of the shortest payment period provided with
respect to such invoice. “Reserve” with respect to an account means aggregate
amount collected with respect to such account, less the sum of (i) the Initial
Payment with respect to such account and (ii) WFBC’s Discount and Fees.

5.            Variable Discounts. WFBC’s “Variable Discount” means a discount
computed on the Initial Payment from the date of payment of the Initial Payment
to the date of receipt by WFBC of the proceeds of collection of such account at
a per annum rate equal to WFBC’s Prime Rate in effect on the date of purchase of
such account plus one and a half percent (1.50%) per annum. WFBC’s  “Prime Rate”
shall mean the highest of the Prime Rate published by Wells Fargo Bank, N.A. as
the base rate on corporate loans.  In the event the Prime Rate as published by
Wells Fargo Bank, N.A. ceases to exist or Wells Fargo Bank, N.A. ceases
publishing a Prime Rate, the holder hereof will substitute a comparable index
which is outside the control of the holder.  In the event of an error by Wells
Fargo Bank, N.A., the “Prime Rate” will be based upon the Prime Rate as
corrected.  Any increase or decrease in the Prime Rate shall be effective as of
the next business day following such adjustment and such adjusted Prime Rate
shall be the applicable Prime Rate in determining the rate of interest payable
hereunder.

Termination Fee.  If the Agreement is terminated by WFBC upon the occurrence of
an Event of Default, or is terminated by Seller, in view of the impracticability
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of WFBC's lost profits as a result
thereof, in addition to payment of all principal, interest, fees, expenses and
other Obligations, Seller shall pay WFBC upon the effective date of such
termination a fee in an amount equal to:  (a) three percent (3%) of the Maximum
Credit Facility plus the then outstanding principal balance of any term loans or
Advances other than under this Credit Facility, if such termination occurs on or
prior to the first (1st) anniversary of the commencement date of the Initial
Term; (b) two percent (2%) of the Maximum Credit Facility plus the then
outstanding principal balance of any term loans or Advances other than under the
Maximum Credit Facility if such termination occurs after the first (1st)
anniversary of the commencement date of the Initial Term and on or prior to the
second (2nd) anniversary of the commencement date of the Initial Term, or (c)
one percent (1%) of the Maximum Credit Facility plus the then outstanding
principal balance of any term loans or Advances other than under this Credit
Facility if such termination occurs within a successive renewal term.  Such fee
shall be presumed to be the amount of damages sustained by WFBC as the result of
termination and Seller acknowledges that it is reasonable under the
circumstances currently existing.

6.           Default and Remedies.  The occurrence of any of the following
events shall be events of default hereunder:  Seller shall fail to pay any
indebtedness to WFBC when due or repurchase any Account when required hereunder;
Seller shall breach any term, provision, promise, warranty, representation or
covenant under this Agreement, or under any other agreements, contracts, between
Seller and WFBC or obligation to WFBC; the appointment of any receiver or
trustee of all or a substantial portion of the assets of Seller; Seller shall
become insolvent or unable to pay debts as they mature, shall make a general
assignment for the benefit of creditors or shall voluntarily file a petition
under the United States Bankruptcy Code or any similar law; any involuntary
petition in bankruptcy shall be filed against Seller and is not dismissed within
60 days or an



2

 

--------------------------------------------------------------------------------

 

 

order for relief is entered against Seller under the United States Bankruptcy
Code; any levies, attachment, executions, tax assessments or similar process
shall be issued against the Collateral; any financial statements, profit and
loss statements, or schedules, other statements or documents furnished by Seller
to WFBC are false or incorrect in any material respect; any documents submitted
by Seller to WFBC for the purchase of an Account are mistaken, fraudulent,
incorrect and/or erroneous in any material respect, or if the Seller fails to
submit any document required by WFBC under this Agreement for the purchase of
that Account or if any guarantor withdraws a guaranty of this agreement. Upon
the occurrence of an event of default, WFBC may declare immediately due and
payable, and to charge back, all indebtedness of Customer to WFBCI, including
without limitation (i) outstanding purchased Accounts and (ii) all other fees,
costs and expenses as required hereunder and  exercise any or all rights
available to a secured creditor with respect to the Seller and the Collateral
(as defined below) under the Uniform Commercial Code (the “UCC”). After the
occurrence of an event of default, interest shall accrue on any unpaid balance
due to WFBC at the default rate of 18%.

7.           Reserve. Should WFBC, using sound and reasonable business judgment,
deem itself to be insecure hereunder, and inany event upon the occurrence of an
event of default hereunder, WFBC may at its election, withhold payment of the
Initial Payment and/or the Reserve with respect to any or all accounts purchased
hereunder to the extent necessary to accumulate a reserve in an amount up to the
sum of (a) the total Initial Payments made by WFBC with respect to accounts
purchased by WFBC hereunder which remain uncollected, plus (b) the total of
WFBC’s Discount and Fees owed to WFBC with respect to such accounts and (c)
such other amounts which may become owed by Seller to WFBC. Seller hereby
authorizes WFBC to offset and charge any and all amounts for which Seller may be
obligated to WFBC pursuant to the terms of this Agreement against the amounts so
withheld, and at WFBC’s election, against any funds of Seller in the possession
or control of WFBC, from whatever source.  However, if, on any business day that
WFBC regularly makes a payment to Seller for accounts purchased, none of the
foregoing conditions exist, no other breach of this Agreement by Seller exists
and WFBC determines, in its sole discretion, that the Reserve is adequate to
cover the total of (a), (b) and (c) above, after taking into account the
following described distribution, then WFBC shall distribute to Seller all funds
it then has on hand that it has collected from accounts that WFBC has not then
purchased.

8.           Certain Security.  For the purpose of securing WFBC in the payment
of any and all sums of money that may become due and owing WFBC from Seller by
reason of this Agreement and securing WFBC in the performance by Seller of
Seller’s obligations hereunder, Seller hereby grants to WFBC a security interest
in (i) all of Seller’s present and future inventory, accounts, account and
contract rights, contracts and the proceeds therefrom, together with all notes,
drafts, acceptances, documents, instruments, chattel paper, general intangibles
and products and proceeds thereof including all returned or repossessed goods,
(ii) all amounts withheld by WFBC pursuant to Section 7 hereof and (iii) all
funds of Seller in the possession or control of WFBC, from whatever source (all,
the “Collateral”). Seller agrees to execute and deliver such financing
statements under the applicable UCC and other documents, and make such entries
and markings in its books and records and to take all such other actions, as
WFBC may request to further evidence, perfect, preserve or protect the security
interest granted to WFBC hereunder.  WFBC shall have all rights and remedies in
respect of the security interest herein granted as are provided in this
Agreement, the UCC and other applicable law, including the right at any time,
before or after any default by Seller of any of its obligations hereunder, to
notify account debtors and obligors on instruments to make payments to WFBC (or
its designee) and to take control of proceeds to which WFBC is entitled, and to
apply proceeds to (in addition to other obligations of Seller to WFBC) the
reasonable attorneys’ fees and legal expenses incurred by WFBC in connection
with the disposition of collateral or the other exercise of rights and remedies
by WFBC.

In the event a security interest has heretofore been granted and given to WFBC
by Seller in a prior agreement(s) to secure certain obligations, then, in such
event, and not withstanding anything in this Agreement to the contrary,
including paragraph 16 hereof, the security interest granted and given to WFBC
is in renewal and extension, and not in extinguishment of, all such prior
security interests and are valid and subsisting liens to secure all prior,
existing and new obligations of Seller to WFBC hereunder and under any such
prior agreements, which obligations are likewise herein renewed and extended.

9.           Collection of Receivables.  To the extent necessary, WFBC hereby
appoints Seller as agent for WFBC for purposes of collection of accounts
purchased by WFBC hereunder. As WFBC’s agent for the collection of accounts
purchased by WFBC hereunder, Seller agrees to collect accounts sold to WFBC in
accordance with Seller’s customary practices and in compliance with applicable
law. Seller will furnish to WFBC, upon request, any and all papers, documents
and records in its possession or control related to accounts purchased by WFBC
hereunder, or related to Seller’s business relationship with the respective
account debtors, and agrees to cooperate fully with WFBC on all matters related
to collection of accounts purchased by WFBC hereunder. WFBC reserves the right
to terminate such agency at any time or without cause or notice to Seller.
Seller authorizes WFBC to forward directly to account debtors statements or
invoices on accounts purchased by WFBC hereunder, and to request payment at such
address or to such bank account or lock box as may be designated by WFBC. Seller
agrees that, if any payment made to Seller on any account purchased by WFBC from
Seller hereunder, Seller (i) will hold such payment in trust for WFBC, (ii) will
not commingle such payment with any funds of Seller, and (iii) WILL DELIVER SUCH
PAYMENT TO WFBC, IN THE EXACT FORM RECEIVED, BY THE CLOSE OF BUSINESS ON THE
NEXT BUSINESS DAY FOLLOWING RECEIPT THEREOF BY SELLER. Seller shall pay a
misdirected payment fee in the amount of fifteen percent (15%) of the amount of
any payment on account of a purchased Account which has been received by
Customer and not delivered in kind to WFBC on the second business day following
the date of receipt by Seller.



3

 

--------------------------------------------------------------------------------

 

 

If any goods relating to an account purchased by WFBC hereunder shall be
returned to or repossessed by Seller, Seller shall give prompt notice thereof to
WFBC and shall hold such goods in trust for WFBC, separate and apart from
Seller’s own property, and such goods shall be owned solely by WFBC and be
subject to WFBC’s direction and control. Seller shall properly store and protect
such goods and agrees to cooperate fully with WFBC in any subsequent disposition
thereof for the benefit of WFBC.

Seller authorizes WFBC to collect, sue for and give releases for, in the name of
Seller or WFBC in WFBC’s sole discretion, all amounts due on accounts sold to
WFBC hereunder. Seller specifically authorizes WFBC to endorse, in the name of
Seller, all checks, drafts, trade acceptances or other forms of payment tendered
by account debtors in payment of accounts sold to WFBC hereunder and made
payable to Seller. WFBC shall have no liability to Seller for any mistake in the
application of any payment received with respect to any account; provided WFBC
has not acted in bad faith or has not be grossly negligent, it being the
specific intent of the parties hereto that WFBC shall have no liability
hereunder for its own negligence. Seller hereby waives notice of nonpayment of
any account sold to WFBC hereunder as well as any and all other notices with
respect to such accounts, demands or presentations for payment, and agrees that
WFBC may extend or renew from time to time the payment of, or vary, reduce the
amount payable under or compromise any of the terms of, any account purchased by
WFBC, in each case without notice to or the consent of Seller.  Seller further
authorizes WFBC (or its designee) to open and remove the contents of any post
office box of Seller or WFBC (or its designee) which WFBC believes contains mail
relating to accounts, and in connection therewith or otherwise, to receive, open
and dispose of mail addressed to Seller which WFBC believes may relate to
accounts, and in order to further assure receipt by WFBC (or its designee) of
mail relating to such accounts, to notify other parties including customers and
postal authorities to change the address for delivery of such mail addressed to
Seller at such address as WFBC may designate.  WFBC agrees to use reasonable
measures to preserve the contents of any such mail which does not relate to
accounts purchased hereunder and to deliver same to Seller (or, at the election
of WFBC, to notify Seller of the address where Seller may take possession of
such contents; provided, if Seller does not take possession of such contents
within 30 days after notice from WFBC to take possession thereof, WFBC may
dispose of such contents without any liability to Seller.)  Seller hereby
irrevocably appoints WFBC (and any employee, agent or other person designated by
WFBC, any of whom may act without joinder to the others) as Seller’s
attorneys-in-fact and agents, in Seller’s name, place, and stead, to take all
actions, execute and deliver all notices, negotiate such instruments and other
documents, as may be necessary or advisable to permit WFBC (or its designee) to
take any and all of the actions described in this paragraph or to carry out the
purpose and intent thereof, as fully and for all intents and purposes as Seller
could itself do, and hereby ratifies and confirms all that said
attorneys-in-fact and agents may do or cause to be done by virtue hereof.

10.           Representations, Warranties and Covenants of Seller.  Seller
hereby represents and warrants to WFBC with respect to each account offered by
Seller to WFBC hereunder that (i) Seller is the sole owner of such account,
which account is free and clear of any liens, claims, equities or encumbrances
whatsoever, and upon each purchase by WFBC of such account, WFBC will own such
account free and clear of any liens, claims, equities or encumbrances whatsoever
and the consideration received by Seller from WFBC for such account is fair and
adequate, (ii) Seller is the sole obligee under such account, and has full power
and is duly authorized to sell, assign and transfer such account to WFBC
hereunder, and the date of sale of such account is not more than 60 days after
the date of the original invoice relating to such account, (iii) Seller has no
knowledge of any fact which would lead it to expect that, at the date of sale of
such account to WFBC, such account will not be paid in the full stated amount
when due, (iv) such account arises out of a bona fide sale of conforming goods
or the bona fide rendition of services by Seller, and all underlying goods have
been delivered to the account debtor, or all underlying services have been
rendered by Seller, in complete fulfillment of all of the terms and conditions
of a fully executed, delivered and unexpired contract with the account debtor,
and the account debtor has accepted the goods or services to which the account
relates, (v) such account is denominated and payable only in United
States dollars and constitutes the legal, valid and binding payment obligation
of the account debtor, enforceable in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditor’s rights generally), (vi) such account is current and not past due, has
not been paid by or on behalf of the account debtor in whole or in part, and is
not and will not be subject to any dispute, recision, set-off, recoupment,
defense or claim by the account debtor, whether relating to price, quality,
workmanship, delay in delivery, set-off, counterclaim or otherwise, and the
account debtor has not and will not claim any defense of any kind or character
(other than bankruptcy or insolvency arising after the date of sale of such
account to WFBC hereunder) against payment of such account, and (vii) as of the
date of purchase by WFBC of such account the account debtor with respect to such
account is not a debtor in any bankruptcy proceedings, insolvent, undergoing
composition or adjustment of debts or unable to make payment of its obligations
when due and the account debtor is located (within the meaning of Section 9-103
of the applicable UCC) and has its principle executive offices within the United
States. Seller further represents and warrants to WFBC that (a) the execution,
delivery and performance of this Agreement by Seller have been duly authorized
and this Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, (b) Seller is
not a debtor in any bankruptcy proceedings, insolvent, undergoing composition or
adjustment of debts or unable to make payment of its obligations when due and no
petition in bankruptcy has been filed by or against Seller or any affiliate
thereof, nor has Seller or any of its affiliates filed any petition seeking an
arrangement of its debtors or for any other relief under the United States
Bankruptcy Code (the “Bankruptcy Code”), and no application for appointment of a
receiver or trustee for all or a substantial part of the property of Seller or
any affiliate thereof is pending, nor has Seller or any affiliate thereof made
any assignment for



4

 

--------------------------------------------------------------------------------

 

 

the benefit of creditors, (c) Seller is not in default of any debt or obligation
to any lender or other creditor, and (d) Seller’s principle place of business,
chief executive office, location where the records concerning its books of
account and contract rights are kept, and location of any property subject to
the security interest granted in Section 7 hereof, unless changed upon notice to
WFBC complying with the next following sentence and Section 15 of this
Agreement, is its “Address for Notices” described in Section 15 hereof, (e)
Seller and each Guarantor is solvent, is able to pay its or his debts as they
become due, and has no outstanding liens, suits, garnishments, bankruptcies, or
court actions which could render it or him insolvent, (f) all federal, state,
county, city, and other taxes, including without limitation, income taxes,
payroll taxes, real estate taxes, and sales taxes which are due and owing by
Seller have been paid, and by the execution hereof, Seller certifies that all
future taxes, of any kind and character, will be paid when due. Seller agrees
not to change the location of its principal place of business or chief executive
office, the location where its records concerning its books of account or
contract rights are kept, or the location of any property subject to the
security interest granted in Section 7 hereof, without giving at least 15 days
advance written notice thereof to WFBC.

Each representation and warranty of Seller contained in this Agreement shall be
deemed to be made at and as of the date hereof and at and as of the date of each
sale of accounts to WFBC hereunder.

Seller agrees to indemnify and hold WFBC harmless against any breach by Seller
of any representation, warranty or agreement of Seller contained in this
Agreement, and against any claims or damages arising out of the manufacture,
sale, possession or use of, or otherwise relating to, goods, or the performance
of services, associated with or relating to accounts or related rights purchased
(or with respect to which a security interest is granted) hereunder.

Seller agrees to notify WFBC immediately of any breach by Seller of any
representation, warranty or agreement of Seller contained herein or should any
representation, warranty or agreement made herein become untrue or false at any
time. Seller further agrees to notify WFBC immediately of the assertion by any
account debtor of any dispute or other claim (including any defense or offset
asserted by

any account debtor) with respect to any account sold to WFBC hereunder, or with
respect to any related goods or services. Upon WFBC’s request, Seller agrees to
settle, at its own expense and for the benefit of WFBC any such dispute or claim
upon such terms as WFBC may in its sole discretion deem advisable or (ii) to
assign the related account to Seller, without recourse to WFBC, and charge any
unpaid balance with respect thereof (up to the amount of the Initial Payment
with respect thereto and WFBC’s Discount and Fees (through the date of such
change) with respect thereto) against any amounts withheld by WFBC from Reserves
pursuant to Section 6 hereof or against such other funds, WFBC may require
Seller to pay (and Seller hereby agrees to pay) to WFBC on demand any such
unpaid balance. Seller agrees to notify WFBC in advance of the filing of any
voluntary bankruptcy proceeding or any other voluntary insolvency proceeding.

11.           Financial Statements.  Seller represents and warrants that all
financial and other information provided by Seller to WFBC in connection with
Seller’s factoring application to WFBC or to induce WFBC to enter into this
Agreement is true, complete and correct in all material respects.  Seller agrees
to furnish to WFBC (i) within 120 days after the last day of each fiscal year of
Seller a consolidated statement of income and a consolidated statement of cash
flows of Seller for such fiscal year, and a consolidated balance sheet of Seller
as of the last day of the fiscal year, together with an auditor’s report thereon
by an independent certified public accountant (if Seller generally obtains such
an auditor’s report), (ii) within 45 days after the last day of each quarter,
quarterly unaudited consolidated statements of income and statement of cash
flows of Seller for each quarter and unaudited consolidated balance sheets of
Seller as of the end of each quarter. Seller represents and warrants that each
such statement of income and statement of cash flows will fairly present, in all
material respects, the results of operations and cash flows of Seller for the
period set forth therein, and that each such balance sheet will fairly present,
in all material respects, the financial condition of Seller as of the date set
forth therein, all in accordance with generally accepted accounting principles
applied on a consistent basis, except as otherwise noted in the accompanying
auditors’  report (or, with respect to unaudited financial statements, in the
notes thereto). Seller also agrees to furnish to WFBC, upon request, such
additional financial and business information concerning Seller and its business
as WFBC may reasonably request, including copies of its Form 941 returns filed
with the Internal Revenue Service and evidence of payment of related taxes. WFBC
and its agents, representatives and accountants have the right, at all times
during normal business hours and without prior notice to Seller, to conduct an
audit or other examination of the financial or business records of Seller and to
examine and make copies of all books and records of Seller for the purpose of
assuring or verifying compliance by Seller with the terms of this Agreement, and
Seller agrees to cooperate fully with WFBC and its agents, representatives, and
accountants in connection therewith. Seller agrees to properly reflect the
effect of this Agreement, and all sales related thereto, in all financial
reports and disclosures, written or otherwise, provided to Seller’s creditors
and other interested parties. Seller specifically agrees that all accounts
purchased by WFBC will be excluded from Seller’s reported accounts receivable
balances. Seller also specifically agrees to immediately notify WFBC of any
material adverse change in Seller’s financial condition or business.

12.           Taxes.  All taxes and governmental charges of any kind imposed
with respect to the sale of goods or the rendering of services relating to
accounts purchased by WFBC hereunder shall be for the account of, and paid by,
Seller.





5

 

--------------------------------------------------------------------------------

 

 

13.           Termination.  This Agreement shall not be terminated by either
party prior to twenty four (24) months after the execution of this Agreement and
shall be automatically renewed for successive renewal terms of twenty four (24)
months each unless terminated at the end of the initial term or any renewal term
by any party giving the other written notice of termination at least thirty (30)
days prior to the end of such period.  WFBC may, at its election, terminate this
Agreement immediately and without the requirement of notice to Seller if (i)
Seller shall fail to perform any of its obligations hereunder or shall breach
any of its representations and warranties hereunder, (ii) Seller or any of its
affiliates shall become insolvent or suspend all or a substantial part of its or
their business, (iii) a petition under the Bankruptcy Code or any other
insolvency or debtor status shall be filed by or against Seller or any affiliate
or any receivership proceedings with respect thereto shall commence, (iv) any
guarantee of any of Seller’s obligations hereunder shall be terminated or become
impaired, or (v) WFBC otherwise determines, using sound and reasonable business
judgment, that it is insecure hereunder..

Termination of this Agreement shall not affect the rights and obligations of the
parties hereunder with respect to transactions occurring on or prior to the date
of such termination, and this Agreement shall continue to govern the rights and
obligations of the parties hereto with respect to accounts purchased by WFBC
from Seller on or prior to the date of such termination. All security interests
granted or contemplated by this Agreement shall survive the termination of this
Agreement until all amounts payable to WFBC with respect to transactions
occurring on or prior to the date of termination have been paid to WFBC, and
Seller has performed all its obligations to WFBC with respect to such
transactions.

Seller agrees to reimburse WFBC upon demand for WFBC’s attorneys’ fees, court
costs, and other fees and expenses incurred in enforcing any of WFBC’s rights
under this Agreement.

14.           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.  SELLER HEREBY SUBMITS (IF FEDERAL JURISDICTION IS AVAILABLE) TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS, DALLAS DIVISION, OR (IF FEDERAL JURISDICTION IS NOT
AVAILABLE) TO THE EXCLUSIVE JURISDICTION OF ANY TEXAS STATE COURT SITTING IN
DALLAS, TEXAS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  SELLER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SELLER MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. SELLER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

15.           Amendments; Waivers.  This Agreement may be amended only in
writing signed by the parties hereto. No failure on the part of WFBC to
exercise, and no delay by WFBC in exercising, and no course of dealing by WFBC
with respect to, any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder by WFBC preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies of WFBC hereunder are cumulative and not exclusive of any remedies
provided by law.

16.           Notices.  All notices and other communications provided for herein
shall be given or made in writing and telecopied or delivered by courier or mail
to the intended recipient at the “Address for Notices” specified opposite its
name on the signature page hereto, or at such other address or telecopy number
as shall be designated by a party to the other party in the manner specified in
this Section 15. All such notices and other communications shall be deemed to
have been duly given when transmitted by telecopies (with receipt thereof
confirmed by telecopies) or personally delivered or, in the case of a mailed
notice, upon deposit in the United States Postal System postage prepaid and
properly addressed, in each case given or addressed as aforesaid.

17.           Captions; Final Agreement; Counterparts; Successors and Assigns.
Captions and headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement. This Agreement represents the final agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior proposals, negotiations, agreements and understandings, oral or written,
related to such subject matter. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement. This Agreement may not be assigned by Seller without the prior
written consent of WFBC. This Agreement may be assigned by WFBC, and any
accounts purchased by WFBC hereunder, together with all rights and interests
related thereto granted to WFBC hereunder, may be assigned by WFBC, all without
notice to or the consent of Seller. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assignees.

In Witness Whereof, the parties hereto, heretofore duly authorized, have
executed this Agreement as of the date first set forth above.



6

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Address for Notices:

ACCOUNTABILITIES, INC.

 

Accountabilities, Inc.

 

 

 

500 Craig Road, Ste. 201

By:

/s/ Allan Hartley

 

Manalapan, NJ 07726 

 

Name: Allan Hartley 

 

Telecopy No. (732) 653-0295 

 

Title: President 

 

 

 

Date: 7 March 2007 

 

 

Address for Notices: 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Business Credit 

 

 

 

P.O. Box 1024

By:

/s/ Scott R. McAaron

 

Addison, TX 75001

 

Name: Scott R. McAaron 

 

Telecopy No. (972) 386-9914 

 

Title: Division Manager 

 

 

 

Date: March 7, 2007 

 

 



7

 

--------------------------------------------------------------------------------